Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 17, 2008, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant pleaded guilty to burglary in the third degree and was sentenced in accordance with the plea agreement as a second felony offender to 2 to 4 years in prison. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the basis that there are no nonfrivolous issues to be raised on appeal. Having reviewed the record and counsel’s brief, we agree. Defendant was afforded meaningful representation throughout the proceedings, entered a voluntary, knowing and intelligent guilty plea and received the minimum permissible sentence under the law. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied *120467 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Rose, Kane and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.